Case 2:16-cV-05478-S.]F-AYS Document 40 Filed 10/08/18 Page 1 of 2 Page|D #: 976

The Law Oche Of

M|NDY KALLUS

3220 Nether|and Avenue, Suite 5D, Bronx, New York 10463
Ph: 646-954-1816
Ka|lusesq@gmai|.com

 

October 8, 2018

VIA MA]L AND EAMIL

Lewis Silverrnan, Esq.

Caroline Lineen, Esq.

Silverrnan and Associates

445 Hamilton Avenue, Suite 1102
White Plains, New York

Re.' Peritz v. BOCES
Docket No: 1 6-cv-5 4 78

Dear Mr. Silverrnan and Ms. Lineen:

I am writing to inform you that the Court has reset the in person pretrial
conference from October 11, 2018 to Novernber 13, 2018 at 11:15 a.m. in Courtroom
1010 at the Central Islip federal courthouse Attached is the Court’s Notice of Hearing.

Very Truly Yours,
/s/Mindy Kallus

Mindy -Kallus

cc: U.S.D.J. Feuerstein(V ia ECF)

Case 2:16-cV-05478-S.]F-AYS Document 40 Filed 10/08/18 Page 2 of 2 Page|D #: 977

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X Docket No.:16-cv-5478
DIANE PERITZ, (SJF) (AYS)

Plainfiff, PROOF OF SERVICE
-against-

NASSAU COUNTY BOARD OF COOPERATIVE
EDUCATIONAL SERVICES, BONNIE HELLER,
JANET WEISEL,

Defendants.

MINDY KALLUS, counsel for Plaintiff, affirms under penalties of
perjury, as follows:

(1) On October 3, 2018, this Court adjourned the pre-trial conference
set for October 11, 2018 to Novernber 13, 2018 at 11:15 a.m. at
the United States District Court for the Eastem District of New
York, 100 Federal Plaza, Courtroom 1010, Central Islip, New
York,

(2) On October 8, 2018, I served a copy of the Court’s Notice of
Hearing served upon counsel for Defendants, Silverman &
Associates, 445 Hamilton Avenue, Suite 1102, White Plains, New
York via US. Mail and email.

/s/ Mindy Kallus

Dated: Bronx, New York
October 8, 2018

